Citation Nr: 0416754	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  02-14 577	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Evaluation of service-connected patellofemoral pain 
syndrome of the left knee, evaluated as 10 percent disabling 
from February 16, 2002.

2.  Evaluation of service-connected patellofemoral pain 
syndrome of the right knee, evaluated as 10 percent disabling 
from February 16, 2002.

3.  Evaluation of service-connected low back strain, 
evaluated as 10 percent disabling from February 16, 2002.

4.  Evaluation of service-connected left ankle tendonitis, 
evaluated as noncompensably disabling from February 16, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from February 1999 to 
February 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  During the pendency of the veteran's appeal, 
her claims file was transferred to the RO in Wichita, Kansas.


REMAND

The veteran served on active duty from February 1999 to 
February 2002.  She was afforded a Compensation and Pension 
examination in November 2001, while still on active duty.  
She filed her formal claim for VA disability compensation 
benefits in February 2002, following her discharge from 
service.

The veteran was granted service connection for the issues on 
appeal in March 2002.  February 16, 2002, the day after the 
veteran's discharge, was established as an effective date.

There is no indication in the claims file that the veteran 
was given the notice required under the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 to provide adequate 
notice).  VA also has a duty to assist claimants in the 
development of their claims.  The United States Court of 
Appeals for Veterans Claims (Court), has strictly interpreted 
the requirements to provide the required notice and the duty 
to assist in the development of a claim.  

The RO issued a statement of the case in July 2002 that 
advised the veteran of the regulations used to evaluate her 
service-connected low back pain.  Subsequent to that time, VA 
amended regulations pertaining to evaluations of the spine 
that involve intervertebral disc syndrome in August 2002, 
effective as of September 23, 2002.  See 67 Fed. Reg. 54,345-
54,349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a 
(2003)).  VA promulgated yet another change to the 
regulations used to evaluate all disabilities of the spine in 
August 2003, with the changes effective as of September 26, 
2003.  See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  The 
latest amendment represents a significant change in the way 
spinal disabilities are evaluated, including low back strain.  
In particular, the range of motion measurement is of major 
importance when assessing the orthopedic level of disability.  

The RO has not yet adjudicated the veteran's claim in 
accordance with the change in rating criteria.  The Board 
therefore finds that it would be prejudicial to the veteran 
for the Board to consider the possibility of an increased 
rating for the veteran's low back disability under the 
amended criteria pertaining to spinal disabilities without 
the benefit of a current VA examination that provides 
pertinent findings relevant to the new rating criteria.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
issue of a higher rating for low back strain is remanded to 
the RO for readjudication in light of the regulatory changes. 

Given the unfortunate delay in the processing of the 
veteran's claim, a new examination is necessary in order to 
assess the current status of her other service-connected 
disabilities since the last examination was conducted in 
November 2001.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 
(2003).  The veteran should be 
specifically told of the information 
or evidence she should submit, if 
any, and of the information or 
evidence that VA will obtain with 
respect to her claims.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The veteran 
should be asked to submit all 
pertinent information or evidence 
that she has in her possession.

2.  The RO should contact the 
veteran in order to request that she 
identify the names, addresses, and 
approximate dates of treatment for 
all VA and non-VA health care 
providers who have treated her for 
her knees, back and left ankle since 
February 2002.  After securing the 
necessary releases, the RO should 
attempt to obtain copies of 
pertinent treatment records 
identified by the veteran.  If 
records can not be obtained, the 
veteran should be given opportunity 
to submit them.

3.  After completion of the above 
action, the veteran should be 
afforded an orthopedic examination 
to assess her current disability 
status.  The claims file and a copy 
of this remand should be made 
available to and reviewed by the 
examiner prior to the examination.  
Any and all indicated evaluations, 
studies, and tests deemed necessary 
by the examiner should be 
accomplished and any such results 
must be included in the examination 
report.  In regard to the veteran's 
low back disability, all clinical 
findings necessary to apply rating 
criteria found at 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002), and the 
new criteria used to evaluate 
diseases and injuries of the spine 
found at 68 Fed. Reg. 51456-57 (Aug. 
27, 2003) should be made.  Range of 
motion studies must be conducted for 
the knees, back, and left ankle, and 
all functional losses should be 
identified, such as pain on use, 
weakness, incoordination, 
fatigability, etc.  A specific range 
of motion must be provided and not a 
generalized term of "range of 
motion is normal" or any similar 
term.  Functional losses due to 
pain, weakness, etc., should be 
equated to limitation of motion 
beyond that shown clinically.  

4.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  All potentially 
applicable rating criteria should be 
considered.  If any benefit sought 
is not granted, the veteran and her 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  The supplemental statement 
of the case should include the 
changes to criteria for rating 
disabilities of the spine.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

